Citation Nr: 1624814	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain and degenerative disc disease, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a hearing in April 2016 before the undersigned.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher disability rating for his service-connected low back disability; however, the Board notes that the Veteran's most recent evaluation of this condition was conducted in April 2012 and the Veteran has reported that his condition has worsened since this examination. See April 2016 Board hearing transcript.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The examination indicates that the Veteran has been using a cane for ambulation for approximately six months.  In his April 2013, VA Form 9 the Veteran had reported that the functional impairment related to his back was causing him to use a walker on a regular basis.  As the evidence suggests a worsening of the Veteran's low back disability that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected disability should be afforded.

The record also reflects the Veteran treats at VA facilities.  On remand, VA should obtain all relevant VA treatment records which could potentially be helpful in resolving the Veteran's claim. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake appropriate efforts to obtain any outstanding, relevant VA treatment records since February 2011.  Any records obtained should be associated with the Veteran's claims file.

2. After obtaining any updated treatment records, the Veteran should be scheduled for an examination to determine the current level of severity of his service-connected low back disability, including any testing deemed necessary.  

The examiner is asked to specifically comment on whether any muscle spasm or guarding related to his service-connected condition resulted in any abnormal spinal contour, including the levoscoliosis shown in a December 2011 report.  The examiner is also asked to note the range of motion for the thoracolumbar spine, including where pain begins both subjectively and objectively.  The examiner should also discuss the Veteran's reports of functional loss due to his back pain and the use of any assistive devices.

Rationales should accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

3. Then, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




